:
: .
          .

I.’   .
                                                                                       93


EM. b;. 0. carlwl,yTn~       8


     fbo ~olonoio~      Go&.    The Qheleqea OS the
     Cowoleelonore' Oourt ~1oo.Q the ruttar of looopt-
     lng ona or thablQ0 to 8 rok ot the oourt. Two
     ti tha ~.mioelonon      +otod to looopt that $%d.oni
     6 ilk. n.mb.r rotad       njoot tha bil..
                                 to             :Tho Oh.ir-
     aan   of ohm ocmleolonore’ hut     ntpro4 to rob
     and   bnak fho dseb-look n tlo v&o, .nd tho rut-
     tar   of looopt*   o& &08*        tM ?Oaalniae fo0r
     (4)   bid. woe nner &blood kforo th el.ur8.      Tho
     ouwalulonare'        lo u r no
                                 t lthl
                                      qeo
                                        r.o p to
                                               a 4o z
                                                    r o lo %ea
         0r fho othar bihr, by             rot.
     any
     m0d7
     .d We
            sail0af0  l0t upon
                r.galer
                                       a
                                       thti.
                          mooting of the
                                                T   h
                                                    Qoo l   aurjs
                                                Of tho o..r t
                                               Mm.h tom wlth.ut oq
                                                                   o z-
     ilnr l
          motion up o l
                      n# o ?th e
                               wa r r ub dtta a .


             wan the a.s!nleelo.ore’
     with one of tbeo tfddor8 ot
     ~ottrt,1t t&g   aeferalM4 ot tllo
     oourt that Lo10116x10ie tbn lowoPt al& beet bl&der,
     OR must  the Codeolouere~ Gowt a@n edro,rtieu
     jy, bide in crder to Obmply with Arti.1. 15599*
          Artlol. 1959, ~+'Son'S           AanotatOd~itil
                                                       Etatu+o.
                                                                                        .
near   66f0m~6: .
          '*Scpppllneof orart klnil,~raa& on4 brli@o
     nictorial,Or SW other motorlal, for tho ueo of
     6618 oountr, or say of it0 otfloo~o,   Osportamto,
     or frwtitutlons zauofbe purohoeod On ocMp@tltlvo
     bide, iibo auntraot to to awordod to the prrty
     who, In tho juQ&ueat bi the ooml.elonete    bOl)rt,
     Jimaoa8mltt.d tho 10we.t a.5 hast bid, Fho ooOnl+
     auditor6boll o&o+tiot for 'o period of tmo a6dJm
     ln at leaet oao deilr OOlgepOr, ptibll8h04~olrb~“
     oiroalatoa in tho :oOOatr, tar ruoh l pp1foe.W
     rutorlel oooordlngto l   po01f100f10.0, glVlE# ln
     4otol.lwhrt 16 noo(Lod. Suoh lW.ftle~ta        rho11
     etaOo whore tho l pool?lo~tl~ la to b8 tocud,
     end shall glro the tlmo oad pluoa iOr nOOlVlo(t
      euoo hlCz;. 4ll~ouOh oompatltiro bid6 6bel1 bo




                                                        ..-   -   .   .._-.   .   _. _---
       kept on Sile by Wm      ooonty ludltor as l p u t or
       the moorde      of hlo offioo, and aEd1 be lubjoot
       to   lne~otlon 8 any one daeirlngto~eaothan.              .
       Coploe of all b 2: do roool~~ eholl be tclmlehM
       by the oooaty lditor     to tho oouatr &I l ant to
       tb oowmieelonuo oouh        and when the b
                                                6446 ro-
       oolrmaare not eetiorao4 ory to the ode J&IQ. or
       oouat 0~eelonoro, the auditorshell ro oat
       odd tids anilro4drortleo for mm bide. in
       oaeoe cf amorgoao    , purohaeoe nci in 0x0006 of             .
       on. hundrd an6 84 ftt doll~re m0y be u3.r apOa
       roquleltlon to be lp p r o toby6th eoamnleelonue
       OOUlPt,Without    l4TOl’ tiOill~
                                     tOTOap.titi+? bid&*
           rr0n the ioote etatrd la'~our'littor, It &a up*
  ant th a th
            t eCemmlrioau8?    Co ur at tEotor Ocuntr,ldto r tt;l*ed
  ior bide ior x-004mohlnory in aoapllonao with Artlolo 1669.
 In‘o o o o nlowith
                no oluo bldr o Ttlemmt
                                    tide
                                       wuo o o llo fo
                                                   d r
 and eubmlttad bfflrao,   at the ro6ulorKUOh tom of tho
 Qomleeicnue~           It fuzthor pears that thua wore
                     Ocurt.
 tit8 bide oubmittod on& the Oomlee"ponore* Court adltbrr
 0808~    nor rbjootr(l8x1~ of the blde, br v&r oi the.ooart,
 anU Sallad to lot upon euoh bl4e .aoopt tha one bid when
 two of the aaPlaieolonae~tot~ to.oooopt th bl4 aba i U&o
 &or    rotod to rojoot tha bid.  It le~fur thlhu8wnlu ‘o ur
 Uttar that ltha 00&W ldjO~R~o4 it6 ?oguUr WO~;~E@ rb ihl
'.seroh tam      without iw     f&no1 rpbian upoa tho bid   mbalttoh
  8OWMOr,    h  th0 USt       p a r a g rO
                                         afpYOM
                                              h   h t%U itf0ltUm
  -it alng    aotu4aeaottha Irptil ton Of~Ooort ttm; &lo'
  on4 is the &wont and boat biddo+.   Ooail~ori
  f$g   t othor @a pneonto& In tour letfor, It Y a @u    thut
       cm3 8oionste*0~~6% 614 not looopt on7 cb tho bl40 rub-
  dttod.    T h o r o fo
                       .
                       .
                       it r L            ntenc#o
                            eo lp p er ath  t ct tb           bldo
  mb mltted
       wual
          ot~eiiat~               Oh8 OoUPt: It will be not1084 /
                                     to
                     rapro, l
  that Art1010 l.l)89,        poolmllf prorldoe Wion .t40.~1~6
  rroolrrd 8ro.not oofiefooto~ to euoh W60     or OoMtT sbl-
  deeloaore, tha oouut oubitor #boll Toloot .euoh bU8 aa4
  re4drortle~ tor new r;i dew. After  8 OON?R l@ UQhCt th 8
  luthoritloo we hove boon ua+blo to find oay 086~ that do-
  oldee the quoetloa pr06oatea  in your lottrr. Eowo*or, 06
  the Omwleelonue~   hurt Sailed to lpprct0 end 0OOOpt rqt
  of the bide eubdtted et tbo time end pboo for rooolVin(!
  enoh bide 86 adrortleo8; it is Ouropinion thet   the
                                                            S’
                                                            ;“.:       =
                                                                                   i’
                                                                   -       ‘
                                                                               .



B. IC.0. ‘ouron, Da&e.4


rle8lonoro~ Ooust oaanct now 106ally oontriot 4 th ly
 th eb ldd~rlabmlttla(l
              e         eooh bl4e at the Kereh tea of
ert, bat it 16 the 4utf of the OoMty  mIltor to roJ@et
oh.bl66 lnb n-o6~tloo       ior now bide.

     Truotlag    that   tim Soro6ola6 Sully anawue   vow
a ul~,
     we lm
                                  r a a rr oo x y
                                                tr uly




FIRSTASSISTtiT                          nradl    vlllaai
ATTGRtlETG-                                     Aoeletont
                                                                                   i
rlh                                                                                    i

                                                                                           .